Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 1 of 17 Page ID
                                 #:2210


 1   Jeffrey L. Kessler (admitted pro hac vice)
     jkessler@winston.com
 2   David G. Feher (admitted pro hac vice)
     dfeher@winston.com
 3   WINSTON & STRAWN LLP
     200 Park Avenue
 4   New York, New York 10166
     Telephone: (212) 294- 6700
 5   Facsimile: (212) 294-4700
 6   Cardelle B. Spangler (admitted pro hac vice)
     cspangler@winston.com
 7   WINSTON & STRAWN LLP
     35 West Wacker Drive
 8   Chicago, Illinois 60601
     Telephone: (312) 558-5600
 9   Facsimile: (312) 558-5700
10   Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
11   Lev Tsukerman (SBN: 319184)
     ltsukerman@winston.com
12   WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
13   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
14   Facsimile: (213) 615-1750
15   Jeanifer E. Parsigian (SBN: 289001)
     jparsigian@winston.com
16   WINSTON & STRAWN LLP
     101 California St., 35th Floor
17   San Francisco, California 94111
     Telephone: (415) 591-1000
18   Facsimile: (415) 591-1400
19   Attorneys for Plaintiffs
20                   UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA -WESTERN DIVISION
21
                                           Case No. 2:19-cv-01717-RGK-AGR
22 ALEX MORGAN, et al.,
                                           Assigned to: Judge R. Gary Klausner
23         Plaintiffs/Claimants,
                                           STATEMENT OF UNCONTROVERTED
24 v.                                      FACTS AND CONCLUSIONS OF LAW
                                           IN SUPPORT OF PLAINTIFFS’
25 UNITED STATES SOCCER                    MOTION FOR PARTIAL SUMMARY
   FEDERATION, INC.,                       JUDGMENT
26
            Defendant/Respondent.          Date: March 30, 2020
27                                         Time: 9:00 a.m.
                                           Place: Courtroom 850
28


         STATEMENT OF UNCONTROVERTED FACTS                 Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 2 of 17 Page ID
                                 #:2211


1
           Plaintiffs Alex Morgan, et al. (“Plaintiffs”) respectfully submit the following
2
     Statement of Uncontroverted Facts and Conclusions of Law pursuant to Local Rule
3
     56-1 in support of Plaintiffs’ Motion for Partial Summary Judgment.
4
     I.    STATEMENT OF UNCONTROVERTED FACTS
5
6      Fact.               Uncontroverted Fact                  Supporting Evidence
        No.
7     1      In 2015 and 2016, U.S. Senior Women’s          Declaration of Diana Hughes
8            National Team (“WNT”) players were             Leiden (“Leiden Decl.”), Ex.
             compensated under the terms of the             1 (30(b)(6) Deposition of
9            Memorandum of Understanding (“MOU”)            Tom King on January 23,
10           entered into between the U.S. Women’s          2020) (“King 30(b)(6) Tr.”)
             National Team Players Association              110:17–111:4; Leiden Decl.,
11           (“WNTPA”) and the United States Soccer         Ex. 2 (MOU),
12           Federation (“USSF”) on March 19, 2013, which WNTPA_00004575; Leiden
             itself modified a prior CBA that was in effect Decl., Ex. 3 (2005 WNT
13           from 2005 through 2012 (“2005 WNT CBA”). CBA),
14                                                          USSF_Morgan_028424.
15    2      Since January 1, 2017, WNT players have been       King 30(b)(6) Tr. 47:3–
16           compensated under the terms of the Collective      48:21; Leiden Decl., Ex. 4
             Bargaining Agreement (“WNT CBA”) entered           (WNT CBA),
17           into between the WNTPA and USSF on April           USSF_Morgan_000587, at
18           4, 2017.                                           USSF_Morgan_000610.
19
      3      Since 2015, U.S. Senior Men’s National Team King 30(b)(6) Tr. 47:3–
20           (“MNT”) players have been compensated under 48:21; Leiden Decl., Ex. 5
             the terms of the Collective Bargaining      (MNT CBA), USSF
21
             Agreement (“MNT CBA”) entered into          Morgan_000530, at
22           between the U.S. National Team Players      USSF_Morgan_000548.
             Association (“NTPA”) and USSF on November
23
             20, 2011, effective January 1, 2011.
24
      4      Though the MNT CBA expired on December             King 30(b)(6) Tr. 34:1–
25
             31, 2018, its terms have remained in effect and    35:16; Dkt. No. 64-15
26           will remain in effect until the NTPA and USSF      (Declaration of Mark
             enter into a new Collective Bargaining             Levinstein), ¶¶ 4–5.
27
             Agreement.
28
                                                1
          STATEMENT OF UNCONTROVERTED FACTS                    Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 3 of 17 Page ID
                                 #:2212


1    5      In 2004, members of the WNT raised concerns          Leiden Decl., Ex. 6
2           about pay equality in a letter from their union’s    (Deposition of John Langel
            counsel to the United States Olympic                 on November 21, 2019),
3           Committee (“USOC”), highlighting (among              250:10–255:3; Leiden Decl.,
4           other things) “USSF’s unwillingness to pay the       Ex. 7 (November 15, 2004
            women anywhere near equal compensation for           Letter to the USOC),
5           successes comparable to the men’s.”                  WNTPA 00010895, at
6                                                                WNTPA_00010898.
7    6      During bargaining sessions in 2016, WNT              Leiden Decl., Ex. 8
8           players and their representatives explicitly         (Deposition of Tom King on
            requested compensation from USSF that was            January 23, 2020) (“King
9           equal to the MNT players.                            Tr.”) 20:18–21:24, 49:15–
10                                                               50:18, 56:12–57:8, 60:22–
                                                                 61:13, 67:8–19; Leiden Decl.,
11                                                               Ex. 9 (CBA – WNT –
12                                                               Meeting Notes – All
                                                                 Bargaining Sessions for
13                                                               2017–2021 Agreement),
14                                                               USSF_Morgan_005638, at
                                                                 USSF_Morgan_005653–
15                                                               USSF_Morgan_0005657;
16                                                               Leiden Decl., Ex. 10
                                                                 (30(b)(6) Deposition of Sunil
17                                                               Gulati on December 17,
18                                                               2019) (“Gulati 30(b)(6) Tr.”)
                                                                 54:18–55:20.
19
20   7      USSF would not agree to the players’ demand King Tr. 47:22–49:14.
            for equal pay and never offered the WNT the
21
            same level of game bonuses that the MNT
22          players have the opportunity to receive under
            their CBA.
23
24   8      Although USSF offered the WNT a “pay to              King Tr. 47:22–49:14; Leiden
            play” structure that was similar to the structure    Decl., Ex. 30 (Deposition of
25
            of the MNT CBA, USSF never offered the               Rich Nichols on December 4,
26          WNT an equal bonus structure for “friendlies”        2019) (“Nichols Tr.”)
27          or an equal rate of pay structure for the World      100:25–101:19.
            Cup or other tournament events.
28
                                                2
         STATEMENT OF UNCONTROVERTED FACTS                      Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 4 of 17 Page ID
                                 #:2213


1    9       The amounts of per-game and other categories MOU, WNTPA_00004575,
2            of bonuses WNT players were given the           at WNTPA_00004577,
             opportunity to earn in 2015 and 2016 are listed WNTPA_00004583.
3            in the term sheet attached to the MOU.
4
     10      The amount of per-game and other categories of WNT CBA at
5            bonuses WNT players were given the             USSF_Morgan_000642.
6            opportunity to earn since 2017 are listed in
             Exhibit A to the WNT CBA.
7
8    11      The amount of per-game and other categories of MNT CBA at
             bonuses the MNT players were given the           USSF_Morgan_000572–74.
9            opportunity to earn since 2015 are listed in the
10           “2015–2018” column of the chart at Exhibit A
             to the MNT CBA.
11
12   12      WNT players are only given the opportunity to     WNT CBA at
             earn lower per-game bonuses under the WNT         USSF_Morgan_000642at 24;
13
             CBA than MNT players are given the                MNT CBA at
14           opportunity to earn under the MNT CBA for         USSF_Morgan_000572;
             “wins” and “ties” in most “friendlies.”           King 30(b)(6) Tr. 68:25–
15
                                                               88:18.
16
     13      WNT players are only given the opportunity to     WNT CBA at
17
             earn lower bonuses under the WNT CBA than         USSF_Morgan_000642;
18           MNT players are given the opportunity to earn     MNT CBA at
             under the MNT CBA for “wins” or “ties” in         USSF_Morgan_000572;
19
             World Cup qualifying games.                       King 30(b)(6) Tr. 68:25–
20                                                             88:18.
21
     14      WNT players are only given the opportunity to     WNT CBA at
22           earn a lower bonus for qualifying for the World   USSF_Morgan_000642;
23           Cup under the WNT CBA than the MNT                MNT CBA at
             players are given an opportunity to earn under    USSF_Morgan_000572;
24           the MNT CBA for qualifying for the World          King 30(b)(6) Tr. 68:25–
25           Cup.                                              88:18.

26   15      WNT players are only given the opportunity to     WNT CBA at
27           earn lower bonuses under the WNT CBA than         USSF_Morgan_000642;
             MNT players are given the opportunity to earn     MNT CBA at
28           under the MNT CBA for making their                USSF_Morgan_000572;
                                               3
          STATEMENT OF UNCONTROVERTED FACTS                  Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 5 of 17 Page ID
                                 #:2214


1            respective World Cup rosters.                     King 30(b)(6) Tr. 68:25–
2                                                              88:18.

3    16      WNT players are only given the opportunity to     WNT CBA at
4            earn lower bonuses under the WNT CBA than         USSF_Morgan_000642;
             MNT players are given the he opportunity to       MNT CBA at
5            earn under the MNT CBA for placing first,         USSF_Morgan_000573;
6            second, or third in the World Cup.                King 30(b)(6) Tr. 68:25–
                                                               88:18.
7
8    17      WNT players are only given the opportunity to     WNT CBA at
             be compensated at a lower rate under the WNT      USSF_Morgan_000642;
9            CBA for non-World Cup tournaments than the        MNT CBA at
10           MNT players are given the opportunity to be       USSF_Morgan_000573–74;
             compensated under the MNT CBA for non-            King 30(b)(6) Tr. 68:25–
11           World Cup tournaments.                            88:18.
12
     18      WNT players are only given the opportunity to WNT CBA at
13
             receive a flat payment of $5,000 for winning      USSF_Morgan_000642;
14           the SheBelieves Cup and the Tournament of         MNT CBA at
             Nations under the WNT CBA, while MNT              USSF_Morgan_000573–74;
15
             players are given the opportunity to receive per- King 30(b)(6) Tr. 68:25–
16           game win, draw, and loss bonuses for non-         88:18.
             World Cup tournament games, as well as
17
             bonuses for placing second, third, and fourth
18           place in those tournaments under the MNT
             CBA.
19
20   19      WNT players were only given the opportunity       MOU at WNTPA_00004583;
             to receive lower per-game bonuses under the       MNT CBA at
21
             MOU than MNT players are given the                USSF_Morgan_000572–74;
22           opportunity to receive under the MNT CBA for      King 30(b)(6) Tr. 111:25-
             all categories of bonuses the two teams shared    116:17.
23
             under those agreements.
24
25   20      USSF President Carlos Cordeiro admitted while Leiden Decl., Ex. 11
             campaigning for the USSF presidency in          (Deposition of Carlos
26           December 2017 that “[o]ur women’s teams         Cordeiro on January 29,
27           should be respected and valued as much as our 2020) (“Cordeiro Tr.”)
             men’s teams, but our female players have not 85:15–21, 93:22–99:9;
28           been treated equally” and that he believed that Leiden Decl., Ex. 12 (“Why
                                              4
          STATEMENT OF UNCONTROVERTED FACTS                   Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 6 of 17 Page ID
                                 #:2215


1            the USSF should work toward and ensure equal I’m running for President of
2            pay for WNT players.                         US Soccer”, E-mail chain
                                                          dated December 21, 2017),
3                                                         USSF_Morgan_044331, at
4                                                         USSF_Morgan_044332;
                                                          Leiden Decl., Ex. 13 (Carlos
5                                                         Cordeiro, USSF presidential
6                                                         candidate, answers ESPN’s
                                                          questions),
7                                                         USSF_Morgan_044356, at
8                                                         USSF_Morgan_044359–
                                                          USSF_Morgan_044360.
9
10   21      Cordeiro also stated during his campaign: “I’m Cordeiro Tr. 93:6–99:9;
             a strong supporter of greater equality, diversity Carlos Cordeiro, USSF
11           and inclusion throughout U.S. Soccer, and we presidential candidate,
12           clearly need to work toward equal pay for the answers ESPN’s questions),
             national teams. I believe that where existing     at USSF_Morgan_044359–
13           agreements are unfair, adjustments should be USSF_Morgan_044360.
14           made immediately. To ensure equal pay going
             forward, we need to be open to new paradigms
15           while recognizing the specific needs and desires
16           of the WNT and MNT. . . [w]e don’t need to
             wait for CBA negotiations to make these
17           changes; we can start now. It’s the right thing
18           to do.”
19
     22      Cordeiro was reprimanded for releasing his         “Why I’m running for
20           campaign literature about female soccer players President of US Soccer”, E-
             not being treated equally by then-President        mail chain dated December
21
             Sunil Gulati, who told him in an email, “Carlos, 21, 2017, at
22           I’ll bite my tongue on this document certainly USSF_Morgan_044332;
             publicly since it’s political season; however, for Cordeiro Tr. 93:22–99:9.
23
             a US Soccer officer to make the following
24           statement in a public document while we have a
             pending EEOC charge is incredibly
25
             irresponsible.”
26   23      Cordeiro told members of USSF’s Board of           Cordeiro Tr. 75:12–76:8,
27           Directors that female soccer players were not 76:24–77:11, 79:1–9.
             treated equally on more than one occasion
28           during his eleven years on the Board of
                                               5
          STATEMENT OF UNCONTROVERTED FACTS                 Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 7 of 17 Page ID
                                 #:2216


1            Directors and further testified that discussions
2            regarding unequal opportunity for the WNT
             players were “cumulative conversations” during
3            Cordeiro’s years on USSF’s Board of Directors
4            that was expressed by numerous Directors in
             addition to Cordeiro.
5
6    24      Cordeiro still believes that WNT female soccer Cordeiro Tr. 52:12–55:16.
             players are not treated equally or given equal
7            opportunities by USSF.
8
     25      WNT players are equally as skilled as MNT         Leiden Decl., Ex. 16
9            players, including in key areas of soccer such as (Deposition of Jill Ellis on
10           athleticism, “tactical IQ,” tactical proficiency, January 15, 2020) (“Ellis
             and mental fortitude.                             Tr.”) 241:23–243:14;
11                                                             Cordeiro Tr. 174:5–12;
12                                                             Leiden Decl., Ex. 17
                                                               (Deposition of Alex Morgan
13                                                             on December 19, 2019)
14                                                             212:17–20; Leiden Decl., Ex.
                                                               18 (Deposition of Carli Lloyd
15                                                             on December 20, 2019)
16                                                             108:11–109:7, 130:25–
                                                               131:12.
17
18   26      WNT players and MNT players expend equal Cordeiro Tr. 163:13–23;
             amounts of effort performing on their respective Leiden Decl., Ex. 19
19
             national teams.                                  (Deposition of Sunil Gulati,
20                                                            Volume II, on December 18,
                                                              2019) (“Gulati Vol. II Tr.”)
21
                                                              134:7–11; Ellis Tr. 243:15–
22                                                            17.
23
     27      Both WNT and MNT players’ responsibilities         Leiden Decl., Ex. 20
24           as national team players are outlined in their     (30(b)(6) Deposition of Jay
25           respective CBAs and USSF’s Safe Soccer             Berhalter on December 12,
             Framework.                                         2019) (“Berhalter 30(b)(6)
26                                                              Tr.”) 242:23–246:4.
27                                                              Request for Judicial Notice,
                                                                Ex. 5 (U.S. Soccer Safe
28                                                              Soccer Framework
                                               6
          STATEMENT OF UNCONTROVERTED FACTS                   Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 8 of 17 Page ID
                                 #:2217


1                                                               handbook).
2
     28      WNT players have had substantially equal           WNT CBA at
3            responsibilities and required accountability as    USSF_Morgan_000606–
4            MNT players such as being available for            USSF_Morgan_000610;
             training, maintaining a high level of              MNT CBA at
5            competitive soccer skills and physical             USSF_Morgan_000546–548;
6            conditioning, not using illegal drugs or banned    USSF Safe Soccer
             substances, attending camp in good athletic        Framework at 1; Ellis Tr.
7            shape, acting professionally, performing at a      240:4-241:22.
8            high level, and seeking appropriate treatment
             for injuries.
9
10   29      Playing for the NWSL is a separate job from        Berhalter 30(b)(6) Tr. 242:4–
             being on the WNT.                                  19.
11
12   30      Not all WNT players are required to be             Berhalter 30(b)(6) Tr. 242:4–
             employed by NWSL teams.                            19.
13
14   31      It was former President Gulati and USSF—not        Leiden Decl., Ex. 33
             the WNT players or their union—who came up         (Deposition of Sunil Gulati,
15
             with the proposal for the USSF to subsidize the    Volume I, on December 17,
16           NWSL as part of USSF’s—not the players’—           2019) 42:6–43:14.
             objectives.
17
     32      WNT and MNT players are both subject to the Cordeiro Tr. 163:14–18;
18           same rules of the game.                     Gulati Vol. II Tr. 132:16–
                                                         133:22.
19
     33      WNT and MNT players play on the same-sized Cordeiro Tr. 163:14–18;
20           field.                                      Gulati Vol. II Tr. 132:16–
21                                                       133:22.
     34      There is no relative quality difference or  Gulati 30(b)(6) Tr. 154:8–22.
22           difference in appeal of games played by the
23           WNT versus games played by the MNT.

24
25   35      The WNT has been more successful as a team Cordeiro Tr. 163:24–164:8;
             than the MNT since 2015.                   Leiden Decl., Ex. 15 (WNT
26                                                      Game History 2014–2019),
27                                                      USSF_Morgan_070835;
                                                        Leiden Decl., Ex. 21 (MNT
28
                                               7
          STATEMENT OF UNCONTROVERTED FACTS                    Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 9 of 17 Page ID
                                 #:2218


1                                                               Game History 2014–2019),
2                                                               USSF_Morgan_070834.

3
4    36      WNT players have been better known by and          Berhalter 30(b)(6) Tr.
             have generated higher levels of interest from      159:22–169:20; Leiden Decl.,
5            soccer fans than the less successful members of    Ex. 31 (Slides from USSF’s
6            the MNT.                                           August 20, 2019 Business
                                                                Review Meeting),
7                                                               USSF_Morgan_022060, at
8                                                               USSF_Morgan_022136 –
                                                                USSF_Morgan_022137,
9                                                               USSF_Morgan_022140.
10
     37      Sunil Gulati testified that the fact that there are Gulati 30(b)(6) Tr. 159:21–
11           separate competitions and separate teams that 160:6.
12           the MNT and WNT compete in and against “in
             and of itself” does not justify the difference in
13           pay.
14
     38      The WNT played games on turf 11 times from Leiden Decl., Ex. 22 (USSF’s
15
             2015–2017, while the MNT played one game Supplemental Responses to
16           on turf during that time.                  Plaintiffs’ Interrogatories
                                                        Nos. 1, 2, 5, 6, and 11), at 9.
17
18   39      Since 2014, the WNT has played, on average, WNT Game History 2014–
             teams with higher FIFA rankings than the MNT 2019,
19
             every year except 2018.                      USSF_Morgan_070835;
20                                                        MNT Game History 2014–
                                                          2019.
21
                                                          USSF_Morgan_070834.
22
23   40      The average ranking of WNT opponents was           Ellis Tr. 246:11–247:12.
             lower than the average FIFA ranking of MNT
24           opponents in 2018 because the WNT played
25           lower-ranked opponents in the run-up to the
             2019 World Cup.
26
27   41      The majority of USSF employees work for both Leiden Decl., Ex. 23 (USSF
             the WNT and the MNT.                         Organization Chart),
28                                                        USSF_Morgan_005792.
                                                8
          STATEMENT OF UNCONTROVERTED FACTS                    Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 10 of 17 Page ID
                                  #:2219


 1
 2   42      The employees that do work exclusively for one USSF Organization Chart,
             team work under a common USSF director.        USSF_Morgan_005792.
 3
 4   43      Press officers Michael Hamilton (MNT) and USSF Organization Chart,
             Aaron Heifetz (WNT) work under USSF Chief USSF_Morgan_005792.
 5           Communications Officer Neil Buethe.
 6
     44      WNT General Manager Kathryn Markgraf and USSF Organization Chart,
 7           MNT Coach Gregg Berhalter work under USSF USSF_Morgan_005792.
 8           Sporting Director Earnie Stewart.
 9   45      USSF senior staff makes venue decisions for      Berhalter 30(b)(6) Tr. 257:7–
10           both teams.                                      261:2.
11
     46      USSF chooses opponents for both the MNT and King Tr. 11:21–12:19.
12           WNT with the input of each teams’ head
             coaches.
13
14   47      Yearly budgets for the MNT and WNT roll up Berhalter 30(b)(6) Tr. 39:23;
             into one budget submitted for approval by the 41:1.
15
             USSF Board.
16
17   48      The same individuals at USSF make decisions King Tr. 11:1–9; Leiden
             about both the MNT and WNT budgets.         Decl., Ex. 14 (Deposition of
18                                                       Praptika (Pinky) Raina on
19                                                       January 21, 2020) 23:7–18,
                                                         89:19–90:16.
20
21   49      Every year, USSF’s Board of Directors vote on Berhalter 30(b)(6) Tr. 39:15–
             a final budget that includes budgets for both the 41:7; Cordeiro Tr. 215:16–
22           MNT and WNT, which is also approved by            217:21.
23           USSF’s National Council.

24   50      The same individuals at USSF make the             King Tr.18:14–20; Ellis Tr.
25           decisions about what flights both MNT and         159:22–160:10.
             WNT will take and whether the MNT and WNT
26           take charter flights as part of a single process.
27
     51      The same individuals at USSF make the            King Tr.13:9–14:1.
28
                                                9
          STATEMENT OF UNCONTROVERTED FACTS                  Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 11 of 17 Page ID
                                  #:2220


 1           decisions about what hotels the MNT and WNT
 2           stay at as part of a single process.

 3
 4   52      USSF manages both MNT and WNT events.           Berhalter 30(b)(6) Tr. 36:9–
                                                             11.
 5   53      The WNT and MNT share the same team of          Supplemental Responses to
 6           event marketing and promotion employees who Plaintiffs’ Interrogatories
             determine the appropriate amount of advertising Nos. 1, 2, 5, 6, and 11, at 13.
 7           resources to devote to each match.
 8
     54      The revenue from matches controlled by USSF      Leiden Decl., Ex. 24
 9           and the broadcasting and sponsorship revenue     (excerpts of USSF 2020
10           generated by USSF’s agreement with Soccer        Annual General Meeting
             United Marketing are the primary drivers of      Book of Reports), Section IV,
11           USSF’s revenue.                                  page 5.
12
     55      The WNT has generated more revenue than the Supplemental Responses to
13
             MNT in matches controlled by USSF and for Plaintiffs’ Interrogatories
14           which U.S. Soccer received revenue from Fiscal Nos. 1, 2, 5, 6, and 11, at 16.
             Year 2016 (beginning April 1, 2015) through
15
             September 30, 2019.
16
     56      The WNT generated $85,022,153 amount in       Supplemental Responses to
17
             revenues for this period while the MNT only Plaintiffs’ Interrogatories
18           generated $75,924,625 of revenues during this Nos. 1, 2, 5, 6, and 11, at 16.
             period.
19
20   57      The WNT earned $10,235,153.89 in profit          Leiden Decl., Ex. 32 (Federal
21           during the period of April 1, 2015 – October 31, Rule of Evidence 1006
             2019, while the MNT lost $6,093,087 during Summary, Net Revenues
22           this period.                                     Fiscal Year 2016–Fiscal Year
23                                                            2020 (through October 31,
                                                              2019)).
24
25   58      USSF projected that the WNT would generate       USSF 2020 Annual General
             more revenue than the MNT in all of Fiscal       Meeting Book of Reports,
26           Year 2020 (April 1, 2019–March 31, 2020) and     Section IV, Source and Use
27           Fiscal Year 2021 (April 1, 2020–March 31,        of Funds FY ’20 & Source
             2021).                                           and Use of Funds FY ’21.
28
                                               10
          STATEMENT OF UNCONTROVERTED FACTS                  Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 12 of 17 Page ID
                                  #:2221


 1
 2
     59      The WNT and MNT’s sponsorship and               Leiden Decl., Ex. 25 (USSF’s
 3           broadcast rights are jointly marketed by Soccer letter to the EEOC on May
 4           United Marketing (“SUM”).                       31, 2016) (“May 31, 2016
                                                             EEOC Correspondence”),
 5                                                           USSF_Morgan_004237, at
 6                                                           USSF_Morgan_004250;
                                                             Berhalter 30(b)(6) Tr. 64:15–
 7                                                           65:10; King Tr. 44:24–45:13,
 8                                                           83:17–84:17; Gulati 30(b)(6)
                                                             Tr. 57:21–58:13; Leiden
 9                                                           Decl., Ex. 26 (March 30,
10                                                           2004 Agreement between
                                                             USSF and SUM),
11                                                           USSF_Morgan_000875;
12                                                           Leiden Decl., Ex. 27
                                                             (October 19, 2007 Agreement
13                                                           between USSF and SUM),
14                                                           USSF_Morgan_000906;
                                                             Leiden Decl., Ex. 28 (January
15                                                           1, 2015 Agreement between
16                                                           USSF and SUM),
                                                             USSF_Morgan_000933.
17
18   60      No analysis was ever done by USSF to allocate Gulati 30(b)(6) Tr. 59:14–
             sponsorship and broadcast revenue between the 60:7.
19           WNT and MNT.
20
     61      A breakdown of how much sponsorship and         Berhalter 30(b)(6) Tr. 64:15–
21           broadcast revenue should be allocated to the    65:10; King Tr. 44:24–45:13,
22           MNT and WNT “can’t be done.”                    83:17–84:17.
23   62      USSF has told the EEOC that it is impossible to May 31, 2016 EEOC
24           attribute sponsorship or broadcast revenue to Correspondence, at
             either the MNT or WNT.                          USSF_Morgan_004250.
25
26   63      Class Representatives Alex Morgan, Megan      Dkt. No. 2, Exhibit A to
             Rapinoe, Becky Sauerbrunn, and Carli Lloyd Plaintiffs’ Complaint.
27           filed charges of discrimination with the EEOC
28           in April 2016.
                                              11
          STATEMENT OF UNCONTROVERTED FACTS                 Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 13 of 17 Page ID
                                  #:2222


 1
 2   64      The EEOC issued each player right-to-sue          Dkt. No. 2, Exhibit A to
             letters on February 5, 2019.                      Plaintiffs’ Complaint.
 3
 4   65      The Plaintiffs filed their Complaint with this    Dkt. No. 1, Plaintiffs’
             Court on March 8, 2019.                           Complaint.
 5
 6   66      Sunil Gulati testified that one of the reasons that Gulati 30(b)(6) Tr. 151:9–
             WNT’s compensation was justifiably lower            155:20.
 7           than the MNT’s compensation is an “absolute
 8           difference in quality” based on the “speed and
             strength of the men versus the speed and
 9           strength of the women” and the separation of
10           men and women into separate teams by FIFA
             based on “genetics” and “biology.”
11
12   67      USSF’s outside counsel, Russell Sauer, stated     Leiden Decl., Ex. 29
             during collective bargaining negotiations that    (Deposition of Megan
13
             “market realities are such that the women do      Rapinoe on January 17,
14           not deserve equal pay.”                           2020), 108:19–109:20;
                                                               111:1–24; Nichols Tr. 128:9–
15
                                                               23.
16
     68      Mr. King could not remember if the statement King Tr. 52:7–56:7.
17
             “market realities are such that the women do
18           not deserve equal pay” was made by Mr. Sauer
             or anyone else for the USSF at any bargaining
19
             session.
20
21   69      Mr. Cordeiro testified: “I had a concern—which Cordeiro Tr. 59:22–60:11.
             is why I ran for president—that our women
22           lacked equal opportunity. And lacking equal
23           opportunity to play competitive matches and
             competitive tournaments that had significant
24           payouts was a significant disadvantage for our
25           women. So I believe then and I continue to
             believe now that working for quote ‘equal pay
26           and equal resources’ is all about creating more
27           opportunity for our women so they can play
             more competitive events that would drive more
28           revenue and more compensation.”
                                                12
          STATEMENT OF UNCONTROVERTED FACTS                   Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 14 of 17 Page ID
                                  #:2223


 1    70      USSF has asserted that the pay discrimination      USSF’s Supplemental
 2            in favor of the MNT is justified by their          Responses to Plaintiffs’
              “belief” that the activities of the MNT had        Interrogatories Nos. 1, 2, 5, 6,
 3            generated and would continue to generate more      and 11, at 3–5.
 4            game-related revenue and net profits, as well as
              higher broadcasting and sponsorship revenue,
 5            than the activities of the WNT.
 6
     II.    CONCLUSIONS OF LAW
 7
            1.    A motion for summary judgment should be granted if there is no genuine
 8
     issue of material fact and the moving party is entitled to judgment as a matter of law.
 9
     Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).
10
            2.    A motion for partial summary judgment is the appropriate vehicle to
11
     determine less than all of the issues in the case, Fed. R. Civ. P. 56(a), and has been
12
     found by courts in this circuit to be an efficient method to streamline the issues to be
13
     presented to the jury. Harper v. City of San Jose, No. C 09-05758 JW, 2011 WL
14
     7109218, at *1 (N.D. Cal. Mar. 7, 2011).
15
            3.     The Equal Pay Act provides that an employer cannot “discriminate …
16
     between employees on the basis of sex by paying wages to employees in such
17
     establishment at a rate less than the rate at which he pays wages to employees of the
18
     opposite sex … for equal work on jobs the performance of which requires equal skill,
19
     effort, and responsibility, and which are performed under similar working conditions.”
20
     29 U.S.C. § 206(d)(1).
21
            4.    In order to prevail on liability under the EPA, Plaintiffs need only show
22
     that USSF paid MNT players at a rate more than WNT players for performing
23
     substantially similar work. See Mickelson v. N.Y. Life Ins. Co., 460 F.3d 1304, 1310-
24
     11 (10th Cir. 2006).
25
            5.    Under the EPA, the controlling issue is whether an employer has
26
     discriminated on the basis of sex with respect to the rate of pay, not total
27
     remuneration. Dkt. No. 98, Minute Order on Mot. for Class Certification (“Class
28
                                                13
           STATEMENT OF UNCONTROVERTED FACTS                 Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 15 of 17 Page ID
                                  #:2224


 1
     Certification Order”) at 5-6 & n.1; Ebbert v. Nassau Cty., No. 05-CV-
 2
     5445(FB)(AKT), 2009 WL 935812, at *2-3 (E.D.N.Y. Mar. 31, 2019) (“[T]he
 3
     EPA…speak[s] in term of rate of pay, not total remuneration … As a matter of
 4
     common sense, total remuneration cannot be the proper point of comparison.”); Bence
 5
     v. Detroit Health Corp., 712 F.2d 1024, 1027 (6th Cir. 1983).
 6
           6.    The EPA prohibits discrimination by employers on the basis of sex in
 7
     wages paid for “equal work,” which under the EPA is defined as work that is equal in
 8
     terms of skill, effort, and responsibility. 29 C.F.R. § 1620.13(c). “Equal work” under
 9
     the EPA does not mean work that is “identical.” Gunther v. Washington Cnty., 623
10
     F.2d 1303, 1309 (9th Cir. 1979). Rather, “substantially equal” is the controlling test.
11
     Maxwell v. City of Tucson, 1984 WL 21130, at *3 (9th Cir. July 3, 1984).
12
           7.    Under the EPA, the rate of pay must be equal for persons performing
13
     equal work on jobs requiring equal skill, effort, and responsibility, and performed
14
     under “similar working conditions,” which refer to the job’s physical environment and
15
     potential hazards. 29 C.F.R. § 1620.18(a); Corning Glass Works v. Brennan, 417 U.S.
16
     188, 201-03 (1974).
17
           8.    A business enterprise is considered a “single establishment” for purposes
18
     of the EPA where the employer has centralized control of job descriptions, salary
19
     administration, and job assignments. 29 C.F.R. § 1620.9(b).
20
           9.    A collective bargaining agreement perpetuating pay discrimination
21
     affords the employer no defense to a claim under the Equal Pay Act or Title VII. See
22
     29 C.F.R. § 1620.23; Alexander v. Gardner-Denver Co., 415 U.S. 36, 51–52 (1974)
23
     UMWA Health & Ret. Fund v. Robinson, 455 U.S. 562, 575 (1982).
24
           10.   The Ted Stevens Olympic and Amateur Sports Act permits (but in no
25
     way requires) athletes to file complaints with the United States Olympic Committee.
26
     See 36 U.S.C. § 220527. The statute does not preempt discrimination and related
27
28
                                               14
         STATEMENT OF UNCONTROVERTED FACTS                  Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 16 of 17 Page ID
                                  #:2225


 1
     claims. See, e.g., Lee v. U.S. Taekwondo Union, 331 F. Supp. 2d 1252, 1260 (D. Haw.
 2
     2004).
 3
           11.    “It shall be an unlawful employment practice for an employer … to
 4
     discriminate against any individual with respect to his compensation, terms,
 5
     conditions, or privileges of employment, because of such individual’s race, color,
 6
     religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a).
 7
           12.    In contrast to the EPA, plaintiffs alleging sex-based compensation
 8
     discrimination under Title VII need not establish that they are performing equal work
 9
     for unequal pay. Lenzi v. Systemax, Inc., 944 F.3d 97, 110 (2d Cir. 2019).
10
           13.    In order to prevail on their Title VII sex-based compensation
11
     discrimination claim, a plaintiff need only show that sex “was a motivating factor for
12
     any employment practice, even though other factors also motivated the practice.” 42
13
     U.S.C. § 2000e-2(m).
14
           14.    In the context of proving a Title VII violation, direct evidence is
15
     “evidence which, if believed, proves the fact [of discriminatory animus] without
16
     inference or presumption.” Vasquez v. Cty. of L.A., 349 F.3d 634, 640 (9th Cir. 2003)
17
     (citing Goodwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1221 (9th Cir. 1998).
18
           15.    Once a plaintiff establishes a prima facie case of discrimination with
19
     indirect evidence, the burden shifts to the employer to demonstrate a legitimate,
20
     nondiscriminatory reason for the employment action. McDonnell Douglas Corp. v.
21
     Green, 411 U.S. 792 (1973).
22
           16.    “In situations where the jurisdictional prerequisites of both the EPA and
23
     title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 200e et seq., are
24
     satisfied, any violation of the Equal Pay Act is also a violation of title VII.” 29 CFR §
25
     1620.27
26
           17.    Because “Title VII contains a broader prohibition on discriminatory
27
     wages than that mandated by the Equal Pay Act,” plaintiffs “do not need to show
28
                                                15
         STATEMENT OF UNCONTROVERTED FACTS                    Case No. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-1 Filed 02/20/20 Page 17 of 17 Page ID
                                  #:2226


 1
     substantial equality to pursue a Title VII claim.” Lewis v. Smith, 255 F. Supp. 2d
 2
     1054, 1060 (D. Ariz. 2003).
 3
           18.   Parties cannot assert affirmative defenses to prevent a court from
 4
     granting summary judgment on liability where they do not offer sufficient evidence to
 5
     support those affirmative defenses. EEOC v. BNSF Railway Cmpny., 902 F.3d 916,
 6
     921 (9th Cir. 2018).
 7
     Dated: February 20, 2020             WINSTON & STRAWN LLP
 8
                                          By: /s/ Jeffrey L. Kessler
 9                                            Jeffrey L. Kessler
                                              David G. Feher
10                                            Cardelle B. Spangler
                                              Diana Hughes Leiden
11                                            Jeanifer E. Parsigian
                                              Lev Tsukerman
12
                                               Attorneys for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              16
         STATEMENT OF UNCONTROVERTED FACTS                 Case No. 2:19-cv-01717-RGK-AGR
